DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 12-13, 16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0098557).
As to Claim 1, Lee et al. discloses A display device comprising: a light-emitting panel comprising a first light-emitting diode (fig.2- sub-pixel SP1-light emitting diode 160; para.0045-0046), a second light- emitting diode (ig.2- sub-pixel SP2-light emitting diode 160; para.0045-0046), a third light-emitting diode (fig.2- sub-pixel SP3-light emitting diode 160; para.0045-0046), and transistors (as depicted in fig.2); and 
a color panel disposed on the light-emitting panel, the color panel comprising a first color area (fig.2-SP1 may be green sup-pixel; para.0048), a second color area (fig.2-SP2 may be a red sub-pixel; para.0048), a third color area (fig.2-SP3 may be white-sub-pixel; SP4 may be blue; para.0048), and a light-shielding area (fig.4-capacitive electrode may be serve a light shielding layer-para.0091), the first, second, and third color areas including different colors (para.0048), wherein the light-emitting panel comprises: 
a scan line extending in a first direction (fig.2- scan lines SL1); 
data lines extending in a second direction intersecting the first direction (fig.2-data lines DL1); and 
storage capacitors disposed adjacent to one another in the second direction (fig.2- storage capacitors 150 corresponding adjacent sub-pixels in column direction).

As to Claim 2, Lee et al. discloses wherein the storage capacitors comprise: a first storage capacitor adjacent to the scan line (fig.2-3- storage capacitor 150 of SP1 adjacent scan line SL1); a second storage capacitor adjacent to the first storage capacitor in the second direction (fig.2-3- storage capacitor 150 of SP2 adjacent to storage capacitor 150 of adjacent subpixel SP1); and a third storage capacitor adjacent to the second storage capacitor in the second direction (figs.2-3- storage capacitor 150 of SP3 adjacent to storage capacitor of SP2).  

As to Claim 3, Lee et al. discloses wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (fig.2-3- subpixel SP1-storage capacitor 150 connected to driving transistor 120).  

As to Claim 8, Lee et al. discloses wherein the light-emitting panel further comprises: a driving voltage line disposed at a first side of the storage capacitors, and the data lines disposed at a second side 

As to Claim 12, Lee et al. discloses A display device comprising: red, green, and blue pixels (fig.2-3- subpixels SP1-SP4 may be red, green, blue subpixels; para.0043); a scan line extending in a first direction (fig.2-scan lines SL); data lines extending in a second direction intersecting the first direction (fig.2-data lines DL); a driving voltage line extending in the second direction (fig.2-reference line RL); storage capacitors disposed adjacent to one another in the second direction (fig.2- storage capacitors 150 corresponding adjacent sub-pixels in column direction); and transistors electrically connected to the storage capacitors (as depicted in fig.2). 

As to Claim 13, Lee et al. discloses wherein the storage capacitors comprise: a first storage capacitor adjacent to the scan line (fig.2-3- storage capacitor 150 of SP1 adjacent scan line SL1); a second storage capacitor adjacent to the first storage capacitor in the second direction (fig.2-3- storage capacitor 150 of SP2 adjacent to storage capacitor 150 of adjacent subpixel SP1); and a third storage capacitor adjacent to the second storage capacitor in the second direction (figs.2-3- storage capacitor 150 of SP3 adjacent to storage capacitor of SP2).  

As to Claim 16, Lee et al. discloses wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (fig.2- driving transistor 120), and the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (fig.2- first electrode of storage capacitor 150 connected to gate of transistor 120); and a second electrode overlapping the first electrode (fig.4- second electrode 152 of storage capacitor 150 overlap first electrode 151 of storage capacitor 150; para.0126).   
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0098557) in view of Lee et al. (US 2021/0202643, hereinafter Lee2).
Lee et al. does not expressly disclose, but Lee et al. discloses: wherein the first light-emitting diode comprises a first pixel electrode electrically connected to the first storage capacitor (fig.4- pixel electrode 161 electrically connected to storage capacitor 150; para.00104-0106, 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Lee2, the motivation being 
 
As to Claim 6, Lee et al. in view of Lee2 disclose wherein the first pixel electrode overlaps the first storage capacitor (Lee2-fig.4-5- pixel electrode 161 overlaps the storage capacitor 150).
 
As to Claim 19, Lee et al. does not expressly disclose, but Lee2 discloses: wherein the first light-emitting diode comprises a first pixel electrode electrically connected to the first storage capacitor (fig.4-light emitting diode 106 includes  pixel electrode 161 electrically connected to storage capacitor 150; para.00104-0106, 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Lee2, the motivation being so that constant current may be supplied to the light emitting diode and reduce the power consumption.
 
Claims 4, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0098557) in view of Kim et al. (US 2014/0291636).
As to Claim 4, Lee et al. does not expressly disclose, but Kim et al. discloses wherein the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (fig.4-storage capacitor Cst include a plurality of sub-storage capacitors electrodes; fig.4A- storage capacitor 203 is electrically connected to second gate electrode 101b of driving transistor); and a second electrode overlapping the first electrode, the second electrode comprising: a first sub-electrode disposed under the first electrode (fig.4- storage capacitor 201, 202); and a second sub-electrode disposed 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Kim et al., the motivation being to provide switching elements with high speed response property and realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

As to Claim 17, Lee et al. does not expressly disclose wherein the second electrode comprises: a first sub-electrode disposed under the first electrode; and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode.  
Kim et al. discloses where a storage capacitor comprising a second electrode wherein the second electrode comprises: a first sub-electrode disposed under the first electrode (fig.4- storage capacitor 201, 202 under a first storage electrode 203); and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode (fig.4-storage capacitor 204 over storage capacitor 203 and connected to storage capacitor 201, 202; para.0073).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Kim et al., the motivation being to realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

As to Claim 20, Lee et al. does not expressly disclose wherein the green pixel overlaps the storage capacitors.  
Kim et al. discloses where a green subpixel includes a storage capacitor that comprises a plurality of sub storage capacitors (figs.1-5; para.0035, 0049,0073-0075).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Kim et al., the motivation being to realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0098557) in view of Chae et al. (US 2018/0088404).
As to Claim 7, Lee et al. does not expressly disclose, but Chae et al. disclose wherein the first color area of the color panel comprises: a first color converter overlapping the first light-emitting diode (fig.5- pixel area PA2, color conversion layer 140), the first color converter comprising quantum dots for converting incident light into green light (fg.4- PA2 emits green light; para.0054, 0066-0067,0084,0099,0123 ); and a green color filter overlapping the first color converter (fig.5- color filter 130b, upper color filter layer 150b; para.0132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Chae et al., the motivation being to provide color filter that emits color light that has a wavelength longer than that of the incident light and improve color reproduction.
	



Claims 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0098557) in view of Lee et al. (US 2015/009106, hereinafter Lee3).
As to Claim 10, Lee et al. does not expressly disclose, but Lee3 discloses: wherein the scan line further comprises a branch extending in the second direction from the scan line (fig.4A- branch line BL extends scan lines SL; para.0052, 0053, 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Lee3, the motivation being to provide a display in which the number of scan lines is decreased so that an aperture ratio of the display apparatus is improved and the defect rate of wiring is decreased. 

As to Claim 11, Lee et al. discloses wherein the transistors comprise: a first switching transistor electrically connected to the scan line and a first data line of the data lines (fig.2-SP-transistor 130); a second switching transistor electrically connected to the scan line and a second data line of the data lines (fig.2-SP2 transistor 130); but does not expressly disclose and a third switching transistor electrically connected to the scan line and a third data line of the data lines, wherein a length of a semiconductor layer of the first switching transistor, a length of a semiconductor layer of the second switching transistor, and a length of a semiconductor layer of the third switching transistor are different from one another 
Lee3 discloses a third switching transistor electrically connected to the scan line and a third data line of the data lines (fig.4A- SP3 connected to branch line BL (scan line) and a third data line DL3), wherein a length of a semiconductor layer of the first switching transistor, a length of a semiconductor layer of the second switching transistor, and a length of a semiconductor layer of the third switching transistor are different from one another (fig.4B-active areas A1, A2, A3 of transistors STR1-STR3 and corresponding to subpixels SP1-SP3 have different lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Lee3, the motivation being to provide a display in which the number of scan lines is decreased so that an aperture ratio of the display apparatus is improved and the defect rate of wiring is decreased. 

As to Claim 14, Lee et al. discloses wherein the transistors comprise: a first switching transistor electrically connected to the scan line and a first data line of the data lines, the first switching transistor disposed adjacent to the first storage capacitor (fig.2-SP1-tranisstor 130); a second switching transistor electrically connected to the scan line and a second data line of the data lines, the second switching transistor disposed adjacent to the second storage capacitor (fig.2- SP2-transistor 130). 

Lee3 discloses a third switching transistor electrically connected to a third data line of the data lines (fig.4A- SP3 connected to a third data line DL3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Lee3, the motivation being so that each subpixel is independently connected to the data lines and increase an aperture ratio of the device. 

As to Claim 15, Lee et al. in view of Lee3 disclose wherein the second switching transistor is disposed between the first switching transistor and the third switching transistor in the second direction (fig.4A-B SP1, SP2, SP3 including switching transistor STR1-STR3 respectively). Lee et al. in view of Lee3 do not expressly disclose a length of a semiconductor layer of the second switching transistor is greater than a length of a semiconductor layer of the first switching transistor and a length of a semiconductor layer of the third switching transistor.  
However, Lee3 discloses where a length of a semiconductor layer of the third switching transistor (STR3) is greater than a length of a semiconductor layer of the first switching transistor (STR1) and a length of a semiconductor layer of the second switching transistor (STR2). 
  However, the re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore producing the same measurement results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)).
. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is allowable over the prior art of record since the cited referneces taken alone or in combination do not teach or suggest “wherein the first light-emitting diode, the second light-emitting diode, and the third light- emitting diode are disposed in the first direction, the first light-emitting diode overlaps the storage capacitors, the second light-emitting diode overlaps the driving voltage line, and the third light-emitting diode overlaps the data lines” along with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627